PER CURIAM.
Carter appeals his convictions and sentences for sale of cocaine,1 carrying a concealed weapon,2 and aggravated assault with a firearm.3 He was sentenced to three years in prison on each count, concurrently, with credit for time served. For the concealed firearm offense, the trial court imposed a three-year minimum term of imprisonment; however, none was imposed for the aggravated assault crime.
We affirm in all regards, except for the mandatory sentence provisions. For the concealed firearm crime, a minimum mandatory term is not authorized pursuant to section 775.087(2); however, one is required for the aggravated assault count. These are obvious clerical errors and we remand for the sole purpose of correcting them.
AFFIRMED; REMANDED for Clerical Correction of Sentence.
PETERSON, C.J., and W. SHARP and ANTOON, JJ., concur.

. §§ 893.03(2)(a)4. and 893.13(l)(a)l„ Fla. Stat. (1995).


. § 79.01(2), Fla. Stat. (1995).


. §§ 784.021(l)(a), 775.087(2), Fla. Stat. (1995).